DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 2/17/2021 have been entered and considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikawa et al (8,384,061 B2).
Regarding claim 1, Mikawa et al discloses a device (Figure 4), comprising: a plurality of first electrodes (Figure 4, reference 14) arranged in a plurality of rows (Figure 4, left to right) extending along a first direction (Figure 4, horizontally) and a plurality of columns (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down) extending along a second direction (Figure 4, vertically) that is transverse to the first direction (Figure 4, horizontally); a plurality of first dielectric layers (Figure 4, reference 16) extending along the second direction (Figure 4, vertically), each of the first dielectric layers (Figure 4, reference 16) extending over a respective column of the first electrodes (Figure 4, reference 14); and a plurality of second electrodes (Figure 4, reference 23) extending along the second direction (Figure 4, vertically), each of the second electrodes (Figure 4, reference 23) extending over a respective one of the plurality of first dielectric layers (Figure 4, reference 16).
Regarding claim 2, Mikawa et al discloses wherein the first dielectric layers (Figure 4, reference 16) include at least one of titanium oxide or hafnium dioxide (column 13, lines 41-46).
Regarding claim 3, Mikawa et al discloses further comprising: a plurality of word lines (Figure 4, reference 17) extending along the first direction (Figure 4, horizontally), 
Regarding claim 4, Mikawa et al discloses wherein each of the first electrodes (Figure 4, reference 14) of a respective column (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down) is electrically coupled (Figure 4, reference 22) to a different one of the plurality of word lines (Figure 4, reference 17; column 18, lines 62-37 thru column 19, lines 1-4).
Regarding claim 8, Mikawa et al discloses wherein the first electrodes (Figure 4, reference 14) include at least one of titanium (Ti), titanium nitride (TiN), platinum (Pt), or iridium (Ir) (column 13, lines 9-14).
Regarding claim 9, Mikawa et al discloses wherein the second electrodes (Figure 4, reference 23) include at least one of titanium (Ti), titanium nitride (TiN), platinum (Pt), or iridium (Ir) (column 13, lines 9-14).
Regarding claim 10, Mikawa et al discloses wherein the second direction (Figure 4, vertically) is orthogonal to the first direction (Figure 4, horizontally).
Regarding claim 11, Mikawa et al discloses a memory device (Figure 4), comprising: a substrate (Figure 4, reference 11); a 
Regarding claim 12, Mikawa et al discloses wherein the first and second memory cells (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down; far right column and column left of far right column) define a memory plane (Figure 4, references 14) within an interconnect portion (Figure 4, reference 28) of the memory device (Figure 4), the memory plane including a plurality of memory cells extending in orthogonal first and second directions (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down; columns left of far right column).
Regarding claim 13, Mikawa et al discloses wherein the band (Figure 4, references 16 and 17) covers the first and second electrode pads (Figure 4, references 14 far right and left of far right) in the first direction (Figure 4, horizontally).
Regarding claim 17, Mikawa et al discloses an integrated circuit (Figure 4), comprising: a memory device (Figure 4) having a first memory cell (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down, far right column) and a second memory cell (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down, column to the left of the far right column), the memory device (Figure 4)including: a first electrode pad (Figure 4, reference 14 far right); a second electrode pad (Figure 4, reference 14, left of reference 14 far right) spaced laterally apart from the first electrode pad (Figure 4, reference 14 far right); a dielectric layer (Figure 4, reference 16) covering the first and second electrode pads (Figure 4, references 14 far right and left of far right); and a third electrode (Figure 4, reference 23) on the dielectric layer (Figure 4, reference 16) and overlying the first and second electrode pads (Figure 4, references 14 far right and left of far right), wherein the first memory cell (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down, far right column) includes the first electrode (Figure 4, reference 14 far right), the dielectric layer (Figure 4, reference 16, far right), and the third electrode (Figure 4, reference 23 far 
Regarding claim 18, Mikawa et al discloses wherein the first and second memory cells (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down, column to the left of the far right column and far right column) define a memory plane (Figure 4, references 14)  within an interconnect portion (Figure 4, reference 28) of the integrated circuit (Figure 4), the memory plane (Figure 4, references 14) including a plurality of memory cells (Figure 4, references 3, 5, 6, 11, 14, 16 17, 22, 23, 28, 31, 33, 34, 44, 45, 37, 46, 47, 38, 48, 49, 39, 50, 64 and 40; up and down; columns left of far right column) extending in orthogonal first and second directions (Figure 4, horizontally and vertically).
Regarding claim 19, Mikawa et al discloses wherein the dielectric layer (Figure 4, references 16) extends along the first direction (Figure 4, horizontally).
Allowable Subject Matter
Claims 5-7, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a device further comprising: a second dielectric layer on the plurality of word lines; and a plurality of first conductive contacts extending through the second dielectric layer, the first electrodes being electrically coupled to the word lines by the first conductive contacts (claim 5) further incorporated into independent claim 1, a memory device, comprising: further comprising: word lines traversing the memory plane in the first direction; bit lines traversing the memory plane in the second direction; first electrically conductive contacts connecting the word lines to the first and second electrode pads; and a second electrically conductive contact connecting one of the bit lines to the second conductive layer (claim 14), incorporated into claim 12, further incorporated into independent claim 11, wherein the dielectric layer has a first side and a second side opposite the first side, the dielectric layer having a first thickness between the first and second sides of the dielectric layer at the first . 
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 11 and 17, applicant argues on pp.7-8 of applicant’s remarks that Mikawa et al’s (8,384,061 B2) second resistance variable layer (16) is not a dielectric layer.  Examiner disagrees.  Applicant's dielectric layer is a titanium oxide layer.  Examiner has indicated Mikawa's second resistance variable layer (16) as a dielectric layer which is also a titanium oxide layer (column 13, lines 41-46). Thus, Mikawa et al discloses "the dielectric layer." Claimed limitations have been met.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
February 19, 2021